Case 7:20-mc-00119 Document 5-1 Filed 02/27/20 Page 1 of 3




                     EXHIBIT “1”
                            Case 7:20-mc-00119 Document 5-1 Filed 02/27/20 Page 2 of 3
  InboxLGLIPG




  From:                               InboxLGLIPG
  Sent:                               Thursday, February 27, 2020 9:50 AM
  To:                                 Copyright@YouTube.com
  Subject:                            YouTube Notice of Infringement by: JW Apostate



  RE: YouTube Notice of Infringement by: JW Apostate
  Dear Sir/Madam:
  I represent Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”). It has come to our attention that
  you are reproducing and distributing Watch Tower’s intellectual property illegally and without authorization.
  Below is the information needed for you to identify the unauthorized display of Watch Tower's intellectual property.

  Channel Name: JW Apostate
  Description of allegedly infringed work: My Company, organization, or client’s video (not from YouTube)

Title of Work On Youtube                      URL                                                             Link to
                                                                                                              Lawful
                                                                                                              Display
                                                                                                              of the
                                                                                                              Work on
                                                                                                              Watch
                                                                                                              Tower’s
                                                                                                              Site

Congregation Accounting Training Videos #2    https://www.youtube.com/watch?v=S_272yXlc8g                     Not
                                                                                                              Currently
                                                                                                              available
                                                                                                              of Watch
                                                                                                              Tower’s
                                                                                                              site

How Can You Support LDC?                      https://www.youtube.com/watch?v=R1puwJAdUQg                     Not
                                                                                                              Currently
                                                                                                              available
                                                                                                              of Watch
                                                                                                              Tower’s
                                                                                                              site

Congregation Accounting Training Videos # 1   https://www.youtube.com/watch?v=R8tnpTpC1oc                     Not
                                                                                                              Currently
                                                                                                              available
                                                                                                              of Watch
                                                                                                              Tower’s
                                                                                                              site

Whose Leadership Can You Trust?               https://www.youtube.com/watch?v=emQqLZBAJ3g&feature=youtu.be Not
                                                                                                              Currently
                                                                                                              available
                                                                                                              of Watch
                                                                                                              Tower’s
                                                                                                              site




                                                                  1
Title of Work On Youtube   Case 7:20-mc-00119
                                         URL  Document 5-1 Filed 02/27/20 Page 3 of 3                             Link to
                                                                                                                  Lawful
                                                                                                                  Display
                                                                                                                  of the
                                                                                                                  Work on
                                                                                                                  Watch
                                                                                                                  Tower’s
                                                                                                                  Site

Choose Your Apps Wisely                     https://www.youtube.com/watch?v=HSfILHwtOS0                           Not
                                                                                                                  Currently
                                                                                                                  available
                                                                                                                  of Watch
                                                                                                                  Tower’s
                                                                                                                  site



  We hereby request that you take all steps necessary to immediately remove the infringing materials from your website.
  Advise us in writing within ten (10) days of the date of this letter whether or not you will take the requested action.
  I have a good faith belief that use of the materials in the manner complained of is not authorized by the copyright
  owner, its agent, or the law.
  I hereby state under penalty of perjury that this information is accurate, and that I am authorized to act on behalf of the
  owner of the infringed materials.
  Sincerely,

  Paul Polidoro

  Paul Polidoro
  Associate General Counsel



  Intellectual Property Owner: Watch Tower Bible and Tract Society of Pennsylvania
  Company: Watch Tower Bible and Tract Society of Pennsylvania
  Address: 200 Watchtower Drive
  City, State, and Zip: Patterson, NY 12563
  Name and Title: Paul Polidoro, Associate General Counsel
  Attorney Address: 200 Watchtower Drive, Patterson, NY 12563
  Email Address: InboxLGLCopyright@jw.org
  Telephone: 845-306-1000




                                                               2
